



Exhibit 10.1
Certain identified information has been excluded from this exhibit because it
both (i) is not material and (ii) would be competitively harmful if publicly
disclosed.


SECOND AMENDMENT AGREEMENT
This SECOND AMENDMENT AGREEMENT (this “Amendment”) is made as of the 25th day of
June, 2020 among:
        (a) DMC GLOBAL INC., a Delaware corporation (“DMC Global”);


        (b) each Domestic Subsidiary Borrower, as defined in the Credit
Agreement, as hereinafter defined (each such Domestic Subsidiary Borrower,
together with DMC Global, collectively, the “US Borrowers” and, individually,
each a “US Borrower”);


        (c) each Foreign Borrower, as defined in the Credit Agreement (each such
Foreign Borrower, together with each US Borrower, collectively, the “Borrowers”
and, individually, each a “Borrower”);


(d) the Lenders, as defined in the Credit Agreement; and


        (e) KEYBANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).


        WHEREAS, the Borrowers, the Administrative Agent and the Lenders are
parties to that certain Credit and Security Agreement, dated as of March 8, 2018
(as the same may from time to time be amended, restated or otherwise modified,
the “Credit Agreement”);


        WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire
to amend the Credit Agreement to modify certain provisions thereof and add
certain provisions thereto;


        WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and


        WHEREAS, unless otherwise specifically provided herein, the provisions
of the Credit Agreement revised herein are amended effective as of the date of
this Amendment;


        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrowers, the Administrative
Agent and the Lenders agree as follows:





--------------------------------------------------------------------------------



        1. Amendments to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definitions of “Alternate
Currency Rate”, “Applicable Commitment Fee Rate”, “Applicable Margin”, “Base
Rate”, “Benchmark Replacement”, “Canadian Fixed Rate” and “Eurodollar Rate”
therefrom and to insert in place thereof, respectively, the following:


“Alternate Currency Rate” means, for any Interest Period:


(a) with respect to an Alternate Currency Loan denominated in Euros, Pounds
Sterling or any other currency that is dealt with in the London interbank
deposit market, the LIBOR Fixed Rate;


(b) with respect to an Alternate Currency Loan denominated in Canadian Dollars,
the Canadian Fixed Rate; and


(c) with respect to any other Alternate Currency agreed upon in accordance with
the terms of this Agreement, the applicable interest rate quotation as published
by Thomson Reuters or Bloomberg (or other commercially available source
providing such interest rate quotations as designated by the Administrative
Agent from time to time) for such Alternate Currency as the interbank lending
rate for leading banks in the applicable jurisdiction as of approximately 11:00
A.M. (Local Time) two Business Days prior to the beginning of such Interest
Period (or such other time as the Administrative Agent may reasonably determine
in light of the rate setting mechanism), for deposits in the relevant currency
with a term equivalent to such Interest Period; provided that, in the event that
such rate is not available for any reason with respect to an Alternate Currency,
then the Alternate Currency Rate for such Alternate Currency shall be the
average of the per annum rates at which deposits in immediately available funds
in the relevant Alternate Currency for the relevant Interest Period and in the
amount of the Alternate Currency Loan to be disbursed or to remain outstanding
during such Interest Period, as the case may be, are offered to the applicable
Agent (or an Affiliate of such Agent, in such Agent’s discretion) by leading
banks in any Alternate Currency market reasonably selected by such Agent (or, at
the option of such Agent, the per annum rate at which deposits in immediately
available funds in the relevant Alternate Currency for the relevant Interest
Period and in the amount of the Alternate Currency Loan are offered by such
Agent), determined as of 11:00 A.M. (Local Time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Alternate Currency Loan hereunder.


Notwithstanding the foregoing, if at any time the Alternate Currency Rate, as
determined above, is less than three-quarters of one percent (0.75%), it shall
be deemed to be three-quarters of one percent (0.75%) for purposes of this
Agreement.


         “Applicable Commitment Fee Rate” means:
2

--------------------------------------------------------------------------------





(a) for the period from the Second Amendment Effective Date through August 31,
2020, twenty (20.00) basis points; and


(b) commencing with the Consolidated financial statements of DMC Global for the
fiscal quarter ending June 30, 2020, the number of basis points set forth in the
following matrix, based upon the result of the computation of the Leverage Ratio
as set forth in the Compliance Certificate for such fiscal period and,
thereafter, as set forth in each successive Compliance Certificate, as provided
below:

Leverage RatioApplicable Commitment Fee RateGreater than or equal to 3.00 to
1.0030.00 basis pointsGreater than or equal to 2.50 to 1.00 but less than 3.00
to 1.0025.00 basis pointsGreater than or equal to 2.00 to 1.00 but less than
2.50 to 1.0025.00 basis pointsGreater than or equal to 1.50 to 1.00 but less
than 2.00 to 1.0020.00 basis pointsGreater than or equal to 1.00 to 1.00 but
less than 1.50 to 1.0020.00 basis pointsLess than 1.00 to 1.0015.00 basis points

The first date on which the Applicable Commitment Fee Rate is subject to change
is September 1, 2020. After September 1, 2020, changes to the Applicable
Commitment Fee Rate shall be effective on the first day of the calendar month
following each date upon which the Administrative Agent should have received,
pursuant to Section 5.3(c) hereof, the Compliance Certificate; provided that,
notwithstanding any of the foregoing to the contrary, for the period from
September 1, 2020 to the first day of the calendar month following the date upon
which the Administrative Agent should have received the Compliance Certificate
for the fiscal quarter ending March 31, 2021, the Applicable Commitment Fee Rate
shall in no event be less than twenty (20.00) basis points. The above pricing
matrix does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of the Administrative Agent and the Lenders to charge the
Default Rate, or the rights and remedies of the Administrative Agent and the
Lenders pursuant to Articles VIII and IX hereof. Notwithstanding anything herein
to the contrary, (i) during any period when the Borrowers shall have failed to
timely deliver the Consolidated financial statements pursuant to Section 5.3(a)
or (b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
until such time as the appropriate Consolidated financial statements and
Compliance Certificate are delivered, the Applicable Commitment Fee Rate shall,
at the election of the Administrative Agent (which may be retroactively
effective), be the highest rate per annum indicated in the above pricing grid
regardless of the Leverage Ratio at such time, and (ii) in the event that any
financial information or certification provided to the Administrative Agent in
the Compliance Certificate is shown to be inaccurate (regardless of whether this
Agreement or the Commitment is in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Applicable Commitment Fee Rate applied for such Applicable
Commitment Fee Period, then (A) the Borrowers shall promptly deliver to the
Administrative Agent a corrected
3

--------------------------------------------------------------------------------



Compliance Certificate for such Applicable Commitment Fee Period, (B) the
Applicable Commitment Fee Rate shall be determined based on such corrected
Compliance Certificate, and (C) the Borrowers shall promptly pay to the
Administrative Agent, for the benefit of the Lenders, the accrued additional
fees owing as a result of such increased Applicable Commitment Fee Rate for such
Applicable Commitment Fee Period.


         “Applicable Margin” means:


(a) for the period from the Second Amendment Effective Date through August 31,
2020, one hundred seventy-five (175.00) basis points for Fixed Rate Loans and
seventy-five (75.00) basis points for Base Rate Loans; and


(b) commencing with the Consolidated financial statements of DMC Global for the
fiscal quarter ending June 30, 2020, the number of basis points (depending upon
whether Loans are Fixed Rate Loans or Base Rate Loans) set forth in the
following matrix, based upon the result of the computation of the Leverage Ratio
as set forth in the Compliance Certificate for such fiscal period and,
thereafter, as set forth in each successive Compliance Certificate, as provided
below:

Leverage Ratio
Applicable Basis Points for
Fixed Rate Loans
Applicable Basis Points for
Base Rate Loans
Greater than or equal to 3.00 to 1.00300.00200.00Greater than or equal to 2.50
to 1.00 but less than 3.00 to 1.00250.00150.00Greater than or equal to 2.00 to
1.00 but less than 2.50 to 1.00225.00125.00Greater than or equal to 1.50 to 1.00
but less than 2.00 to 1.00200.00100.00Greater than or equal to 1.00 to 1.00 but
less than 1.50 to 1.00175.0075.00Less than 1.00 to 1.00150.0050.00

The first date on which the Applicable Margin is subject to change is September
1, 2020. After September 1, 2020, changes to the Applicable Margin shall be
effective on the first day of the calendar month following each date upon which
the Administrative Agent should have received, pursuant to Section 5.3(c)
hereof, the Compliance Certificate; provided that, notwithstanding any of the
foregoing to the contrary, for the period from September 1, 2020 to the first
day of the calendar month following the date upon which the Administrative Agent
should have received the Compliance Certificate for the fiscal quarter ending
March 31, 2021, the Applicable Margin shall in no event be less than one hundred
seventy-five (175.00) basis points for Fixed Rate Loans and seventy-five (75.00)
basis points for Base Rate Loans. The above pricing matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrowers shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall, at the election of the
4

--------------------------------------------------------------------------------



Administrative Agent (which may be retroactively effective), be the highest rate
per annum indicated in the above pricing grid for Loans of that type, regardless
of the Leverage Ratio at such time, and (ii) in the event that any financial
information or certification provided to the Administrative Agent in the
Compliance Certificate is shown to be inaccurate (regardless of whether this
Agreement or the Commitment is in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrowers shall promptly deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on such corrected Compliance Certificate, and
(C) the Borrowers shall promptly pay to the Administrative Agent, for the
benefit of the Lenders, the accrued additional interest owing as a result of
such increased Applicable Margin for such Applicable Margin Period.


“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) onehalf of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one percent (1%) in excess of the London interbank
offered rate for loans in Eurodollars for a period of one month (or, if such day
is not a Business Day, such rate as calculated on the most recent Business Day).
Any change in the Base Rate shall be effective immediately from and after such
change in the Base Rate. Notwithstanding the foregoing, if at any time the Base
Rate as determined above is less than one and three-quarters percent (1.75%), it
shall be deemed to be one and three-quarters percent (1.75%) for purposes of
this Agreement.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrowers giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body, or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
Eurodollar Rate for Dollar-denominated syndicated credit facilities at such
time, and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than three-quarters of one
percent (0.75%), the Benchmark Replacement will be deemed to be three-quarters
of one percent (0.75%) for the purposes of this Agreement.


“Canadian Fixed Rate” means, for any Interest Period, a rate per annum equal to
the greater of (a) (i) for a Lender that is a Schedule I Bank, the quotient
obtained by dividing (A) the average of the bid rates for Canadian Dollar
bankers’ acceptances having identical issues and comparable maturity days as the
Interest Period quoted at approximately 10:00 A.M. (Toronto time) on such date
(or, if such day is not a Business Day, the immediately preceding Business Day
on the CDOR Page of Reuter Monitor Money Rate Services), as adjusted by the
Administrative Agent after 10:00 A.M. (Toronto time) to reflect any error in the
posted rate of interest or in the posted average
5

--------------------------------------------------------------------------------



annual rate of interest, by (B) 1.00 minus the Reserve Percentage, and (ii) for
a Lender that is not a Schedule I Bank, the rate set forth under subsection
(a) above plus 10.00 basis points; and (b) one and one-half percent (1.50%).
Notwithstanding the foregoing, if such average rate does not appear on the Page
of Reuter Monitor Money Rate Services as contemplated above, then subsection
(a)(i) above for such Interest Period on any day shall instead be calculated
based on the cost of funds quoted by the Administrative Agent to raise Canadian
Dollars for such Interest Period as of 10:00 A.M. (Toronto time) on such day,
or, if such day is not a Business Day, then on the immediately preceding
Business Day. Notwithstanding the foregoing, if at any time the Canadian Fixed
Rate, as determined above, is less than three-quarters of one percent (0.75%),
it shall be deemed to be three-quarters of one percent (0.75%) for purposes of
this Agreement.


“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained by dividing (a) the rate
of interest, determined by the Administrative Agent (or the Foreign Funding
Agent with respect to Alternate Currency Swing Loans made to Foreign Borrowers)
in accordance with its usual procedures (which determination shall be conclusive
absent manifest error) as of approximately 11:00 A.M. (London time) two Business
Days prior to the beginning of such Interest Period pertaining to such
Eurodollar Loan, as listed as the London interbank offered rate, as published by
Thomson Reuters or Bloomberg (or, if for any reason such rate is unavailable
from Thomson Reuters or Bloomberg, from any other similar company or service
that provides rate quotations comparable to those currently provided by Thomson
Reuters or Bloomberg) for Dollar deposits in immediately available funds with a
maturity comparable to such Interest Period; by (b) 1.00 minus the Reserve
Percentage. Notwithstanding the foregoing, if at any time the Eurodollar Rate,
as determined above, is less than three-quarters of one percent (0.75%), it
shall be deemed to be three-quarters of one percent (0.75%) for purposes of this
Agreement.


        2. Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:


        “Liquidity Amount” means, as of any date of determination, the sum of
(a) all unencumbered (other than any Lien in favor of the Administrative Agent)
and unrestricted cash and Cash Equivalents on hand of the Credit Parties held in
the United States; plus (b) (i) the Revolving Credit Commitment, minus (ii) the
Revolving Credit Exposure.
        
        “MUFG Factoring Agreement” means that certain Receivables Purchase
Agreement between MUFG Union Bank, N.A. and DYNAenergetics US, whereby accounts
receivable arising out of contracts or orders from [***] (and its subsidiaries
and affiliates) are sold to MUFG Union Bank, N.A. by DYNAenergetics US, as
amended, restated, supplemented or otherwise modified from time to time.


        “[***] Factoring Agreement” means that certain Supplier Agreement
between Citibank Europe plc and DYNAenergetics US, whereby accounts receivable
arising out
6

--------------------------------------------------------------------------------



of contracts or orders from [***] (and its subsidiaries and affiliates) are sold
to Citibank Europe plc by DYNAenergetics US, as amended, restated, supplemented
or otherwise modified from time to time.


        “Second Amendment Effective Date” means June 25, 2020.


        3. Amendment to Financial Covenants. Section 5.7 of the Credit Agreement
is hereby amended to (i) delete subsection (b) therefrom and insert in place
thereof the following new subsection (b), and (ii) to add the following new
subsection (c) at the end thereof:


(b) Debt Service Coverage Ratio. The Borrowers shall not suffer or permit at any
time the Debt Service Coverage Ratio to be less than 1.35 to 1.00; provided that
the foregoing Debt Service Coverage Ratio covenant shall not be applicable for
the fiscal quarters of DMC Global ending September 30, 2020, December 31, 2020
and March 31, 2021.


(c) Minimum Liquidity. The Borrowers shall not suffer or permit at any time the
Liquidity Amount, as of September 30, 2020, December 31, 2020 and March 31,
2021, to be less than Ten Million Dollars ($10,000,000).


4. Amendment to Borrowing Provisions. Section 5.8 of the Credit Agreement is
hereby amended to delete subsection (o) therefrom and insert in place thereof
the following:


(o) Indebtedness of any Foreign Subsidiary owing to Commerzbank
Aktiengesellschaft in an aggregate principal amount not to exceed Ten Million
Euros (€10,000,000) at any time outstanding;


5. Amendment to Liens Covenant Provisions. Section 5.9 of the Credit Agreement
is hereby amended to delete subsection (p) therefrom and insert in place thereof
the following:


(p) Liens incurred pursuant to the Citibank Factoring Agreement, the MUFG
Factoring Agreement or the [***] Factoring Agreement, in each case so long as
there is no credit recourse to any Company with respect to such accounts
receivable after such sale, except in the case of a breach by a Company of any
Asset Representation (as defined in the Citibank Factoring Agreement) or any
Asset Representation (as defined in the [***] Factoring Agreement) with respect
to any such receivable.


6. Additions to Merger and Sale of Assets Covenant Provisions. Section 5.12 of
the Credit Agreement is hereby amended to add the following new subsections (k)
and (l) at the end thereof:


(k) the Companies may sell accounts receivable pursuant to the MUFG Factoring
Agreement, so long as there is no credit recourse to any Company with respect to
such accounts receivable after such sale; and


7

--------------------------------------------------------------------------------



(l) the Companies may sell accounts receivable pursuant to the [***] Factoring
Agreement, so long as there is no credit recourse to any Company with respect to
such accounts receivable after such sale, except in the case of a breach by a
Company of any Asset Representation (as defined in the [***] Factoring
Agreement) with respect to any such receivable.


        7. Amendment to Restricted Payments Provisions. Section 5.15 of the
Credit Agreement is hereby amended to delete subsections (a) and (b) therefrom
and to insert in place thereof, respectively, the following:


(a) DMC Global may make Capital Distributions pursuant to and in accordance with
any stock option plans or other benefit plans for management (including
non-employee directors) or employees of any Company in an aggregate amount not
to exceed Five Million Dollars ($5,000,000) during any fiscal year of DMC
Global; provided that the foregoing cap shall not apply to any such Capital
Distribution made pursuant to the terms and provisions of that certain DMC
Global Inc. Amended and Restated Nonqualified Deferred Compensation Plan,
effective as of August 30, 2017, and in each case of such Capital Distribution
only to the extent resulting from a vested deferral or diversification of a
Restricted Stock Award (as defined therein) by an eligible employee thereunder;
and


(b) DMC Global may make Capital Distributions so long as (i) no Default or Event
of Default shall then exist or, after giving pro forma effect to such payment,
thereafter shall begin to exist, and (ii) the Leverage Ratio, calculated on a
pro forma basis for the most recently ended trailing four-quarter period giving
effect to such Capital Distribution as if it were paid at the commencement of
such four-quarter period, is less than one-quarter turn (0.25) below the
Leverage Ratio otherwise in effect as set forth in Section 5.7(a) hereof;
provided that DMC Global may not make Capital Distributions otherwise permitted
under this subsection (b) during the period from the Second Amendment Effective
Date through the date upon which the Administrative Agent has received the
financial statements for the fiscal quarter of DMC Global ending March 31, 2021
pursuant to Section 5.3(a) hereof, together with the Compliance Certificate to
be delivered in connection therewith.


        8. Closing Deliveries. Concurrently with the execution of this
Amendment, the Borrowers shall:


(a) execute and deliver to the Administrative Agent the Second Amendment Fee
Letter and pay to the Administrative Agent the fees stated therein;


(b) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and


(c) pay all legal fees expenses of the Administrative Agent in connection with
this Amendment and any other Loan Documents.
8

--------------------------------------------------------------------------------





        9. Representations and Warranties. The Borrowers hereby represent and
warrant to the Administrative Agent and the Lenders that (a) the Borrowers have
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind the Borrowers with respect to the provisions hereof;
(c) the execution and delivery hereof by the Borrowers and the performance and
observance by the Borrowers of the provisions hereof do not violate or conflict
with the Organizational Documents of the Borrowers or any law applicable to
Borrowers or result in a breach of any provision of or constitute a default
under any Material Agreement binding upon or enforceable against the Borrowers;
(d) except as may be waived herein, no Default or Event of Default exists, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) the Borrowers are not aware of any claim or offset against, or defense or
counterclaim to, the Borrowers’ obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of the Borrowers in every respect, enforceable in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
and remedies generally and to the effect of general principles of equity
(regardless of whether enforcement is considered in a proceeding at Law or in
equity).


        10. No Course of Dealing. The Borrowers acknowledge and agree that this
Amendment is not intended to, nor shall it, establish any course of dealing with
respect to the various provisions amended herein, or otherwise, among the
Borrowers, the Administrative Agent and the Lenders that is inconsistent with
the express terms of the Loan Documents.


        11. Waiver and Release. The Borrowers, by signing below, hereby waive
and release the Administrative Agent, and each of the Lenders, and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims
arising on or prior to the date hereof in connection with the Loan Documents or
the transactions contemplated thereby, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.


        12.  References to Credit Agreement and Ratification. Each reference to
the Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement and each other Loan Document are confirmed
and ratified and shall remain in full force and effect and be unaffected hereby.
This Amendment is a Loan Document.


9

--------------------------------------------------------------------------------



        13. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


        14. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


        15. Severability. Any provision of this Amendment that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


        16. Governing Law. The rights and obligations of all parties hereto
shall be governed by the laws of the State of New York.


[Remainder of page intentionally left blank.]




4851-4261-6761.10
10


--------------------------------------------------------------------------------



JURY TRIAL WAIVER. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.



DMC GLOBAL INC.By:/s/ Michael KutaMichael KutaChief Financial OfficerDMC KOREA,
INC.By:/s/ Michelle ShepstonMichelle ShepstonSecretary
DYNAENERGETICS US, INC.
By:/s/ Michelle ShepstonMichelle ShepstonVice President



Signature Page to
Second Amendment Agreement

--------------------------------------------------------------------------------







NOBELCLAD EUROPE GMBH
(f/k/a/ DynaEnergetics Holding GmbH)
By:
/s/ Ian Grieves
Ian GrievesManaging Director



Signature Page to
Second Amendment Agreement

--------------------------------------------------------------------------------



DYNAENERGETICS EUROPE GMBH
(f/k/a DynaEnergetics Beteiligungs- GmbH)
By:/s/ Ian GrievesIan GrievesManaging Director



Signature Page to
Second Amendment Agreement

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent and as a Lender
By:/s/ Suzannah ValdiviaSuzannah ValdiviaSenior Vice President



Signature Page to
Second Amendment Agreement

--------------------------------------------------------------------------------





BOKF, NA DBA BOK FINANCIAL (F/K/A COLORADO STATE BANK AND TRUST)
By:/s/ Matthew V. MasonMatthew V. MasonSVP



Signature Page to
Second Amendment Agreement

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
By:/s/ Courtney A. BoltzCourtney A. BoltzVice President



Signature Page to
Second Amendment Agreement


--------------------------------------------------------------------------------



GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


        The undersigned consent and agree to and acknowledge the terms of the
foregoing Second Amendment Agreement dated as of June 25, 2020 (the
“Amendment”). The undersigned further agree that the obligations of the
undersigned pursuant to the Guaranty of Payment executed by the undersigned in
connection with the Credit Agreement (as defined in the Amendment) is hereby
ratified and shall remain in full force and effect and be unaffected hereby.


        The undersigned hereby waive and release the Administrative Agent and
the Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims in connection with the Loan Documents or the transactions
contemplated thereby, of any kind or nature, absolute and contingent, of which
the undersigned are aware or should be aware as of the date hereof, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.


        JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND
AGREEMENT, THE AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.


DYNAENERGETICS CANADA INC.
DYNAMIC MATERIALS CORPORATION (HK) LIMITED
By:/s/ Michael KutaBy:/s/ Michael KutaMichael KutaMichael KutaDirectorDirector
Dynamic Materials Corporation (Shanghai) Trading Co. LTD.
NobelClad Europe SAS
By:/s/ Michael KutaBy:/s/ Michael KutaMichael Kuta
DMC Global Inc., as President of  Nobelclad Europe SAS,
Directorby its legal representative Michael Kuta
NobelClad Europe Holding GmbH
By:/s/ Antoine NobiliAntoine NobiliManaging Director

Guarantor Acknowledgment and Agreement